FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


SALVADOR REZA,                            No. 13-15154
                 Plaintiff-Appellant,
                                            D.C. No.
                 v.                      2:11-cv-01170-
                                              FJM
RUSSELL PEARCE; JEFF TRAPP; JOHN
BURTON,
            Defendants-Appellees.           OPINION


      Appeal from the United States District Court
               for the District of Arizona
      Frederick J. Martone, Senior District Judge

               Argued and Submitted
         March 12, 2015—San Francisco, CA

                 Filed August 18, 2015

    Before: J. Clifford Wallace, Milan D. Smith, Jr.,
         and Paul J. Watford, Circuit Judges.

          Opinion by Judge Milan D. Smith, Jr.;
Partial Concurrence and Partial Dissent by Judge Wallace
2                         REZA V. PEARCE

                           SUMMARY*


                            Civil Rights

    The panel reversed the district court’s summary judgment
in favor of Arizona State Senator Pearce and affirmed the
district court’s Fed. R. Civ. P. 12(b)(6) dismissal of claims
against police officers in plaintiff’s action alleging that: (1)
Senator Pearce violated plaintiff’s constitutional rights when
he ordered plaintiff removed, and barred, from the Arizona
Senate building; and (2) police officers violated plaintiff’s
rights when they prevented plaintiff from entering the Senate
building and ultimately arresting him.

    The panel first held that the Senate building was a limited
public forum. The panel determined that although Senator
Pearce’s restrictions on plaintiff, which attempted to preserve
the ability of the Senate to hold uninterrupted legislative
hearings, were viewpoint neutral, there were material issues
of disputed fact concerning whether plaintiff actually
disrupted the proceedings, and whether Senator Pearce had
legitimate concerns that, if plaintiff were allowed into the
Senate building in the future, he would interrupt legislative
debate. The panel concluded that Senator Pearce violated
plaintiff’s clearly established First Amendment rights and that
the district court erred by granting him qualified immunity on
summary judgment. The panel remanded for further
proceedings.




  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                       REZA V. PEARCE                         3

    The panel held that the district court did not err in
granting the police officers’ motion to dismiss the claims
against them on qualified immunity grounds because the
officers arrested plaintiff for criminal trespass pursuant to a
facially-valid order issued by Senator Pearce.

    The panel further held that the district court did not abuse
its discretion in granting Senator Pearce’s Motion for
Protective Order, which prevented plaintiff from questioning
Senator Pearce about his acquaintance with J.T. Ready, a
purported white supremacist.

   Concurring in part and dissenting in part, Judge Wallace
would hold that Senator Pearce is entitled to qualified
immunity and he would affirm the summary judgment in his
favor.


                         COUNSEL

Stephen Montoya (argued), Montoya, Jimenez, and Pastor,
P.A., Phoenix, Arizona, for Plaintiff-Appellant.

Loren R. Ungar (argued), Rose Law Group, PC, Scottsdale,
Arizona, for Defendant-Appellee Russell Pearce.

Sandra Slaton (argued), Slaton & Sannes, P.C., Scottsdale,
Arizona, for Defendant-Appellee John Burton.

Luane Rosen (argued), Charles D. Onofry, Schneider &
Onofry, P.C., Phoenix, Arizona, for Defendant-Appellee Jeff
Trapp.
4                     REZA V. PEARCE

                         OPINION

M. SMITH, Circuit Judge:

    In this § 1983 action, Salvador Reza alleges that Arizona
State Senator Russell Pearce violated his constitutional rights
when he ordered Reza removed, and barred, from the Arizona
Senate building (the Building) at the state capital. Reza
contends that Senator Pearce targeted him because of his
public criticism of the senator, and because of Reza’s
Mexican heritage. Senator Pearce responds that he was
justified in barring Reza from the Building because Reza
disrupted Senate proceedings, and because he believed Reza
would interrupt Senate proceedings in the future. The district
court granted summary judgment to Senator Pearce because
it concluded that Reza had not alleged a First Amendment
violation, and that, therefore, Senator Pearce was entitled to
qualified immunity.

    Reza also alleges that officers Jeff Trapp and John Burton
violated his rights under the First and Fourth Amendments by
preventing Reza from entering the Building, and ultimately
arresting him. Reza challenges the district court’s order
granting Rule 12(b)(6) motions to dismiss his claims against
Trapp and Burton on qualified immunity grounds.

    Finally, Reza challenges a protective order granted by the
district court that prevented him from obtaining evidence
concerning Senator Pearce’s relationship with J.T. Ready, a
white supremacist leader.

   We reverse the district court’s decision to grant summary
judgment to Senator Pearce, and remand for further
proceedings consistent with this opinion. Based on our
                      REZA V. PEARCE                        5

review of the record, we find several disputed issues of
material fact that affect our determination of whether Senator
Pearce violated Reza’s First Amendment rights. However,
when we resolve factual disputes in favor of Reza’s version
of events, as required on a motion for summary judgment, we
conclude that Senator Pearce’s alleged conduct violated our
circuit’s clearly established First Amendment law. We affirm
the district court’s rulings regarding officers Trapp and
Burton, and its protective order.

  FACTUAL AND PROCEDURAL BACKGROUND

I. Factual Background

   A. The Alleged Disruption of the Arizona Senate
      Debate

   Salvador Reza is a member of Tonatierra, a community
development organization that seeks to protect the rights of
migrant workers and their families. On February 22, 2011,
Reza attended a legislative hearing at the Building concerning
S.B. 1070, a state immigration law.

    The hearing on S.B. 1070 attracted significant public
attention. Because of the number of people already in the
Building when Reza and other supporters of Tonatierra
arrived, he and those supporters were unable to sit in the
room where the Senate hearing was held. Instead, Reza sat in
an overflow room, where people could view a broadcast of
the Senate hearing proceedings. Both opponents and
supporters of the proposed legislation applauded and booed
in the overflow room during the course of the hearing.
6                     REZA V. PEARCE

   Senator Pearce claims that, near the end of the day’s
proceedings, noise from the overflow room began to interfere
with legislative debate. At this time, Officer John Burton
approached Reza and asked him to try to silence the audience.
Reza refused to do so and, when the officer said he might
have to detain some protestors if they kept loudly clapping,
Reza allegedly said “do what you have to do.” In his
deposition, Officer Burton states that Reza was
confrontational and challenged the officer by saying, “Go
ahead, throw me out.”

    Around 10:00 pm, Sergeant-at-Arms Joe Kubacki entered
the overflow room and told the crowd to stop applauding,
because the noise was violating the Senate’s rules of
decorum. In his deposition, he states that some members of
the audience, including Reza, started applauding even louder.

    Kubacki reported this incident to Senator Pearce. Senator
Pearce was the president of the Senate at that time, and had
authority to maintain decorum for the Senate. In his affidavit,
Senator Pearce claims that, in the aftermath of a recent
shooting at an event held by Congresswoman Gabrielle
Giffords, public officials were “on edge” and “nervous,” and
were particularly concerned about potential violence at
protests. Earlier that day, police had arrested four protestors
of S.B. 1070 at a press conference held by State Senator
Krysten Sinema. When Senator Pearce asked Kubacki how to
handle the protestors in the overflow room, Kubacki
apparently advised that, since the legislative hearing appeared
to be concluding, it would be better to try to limit
disturbances in the short term and not arrest any protestors or
attempt to remove them from the Building.
                       REZA V. PEARCE                          7

    Senator Steve Gallardo, who attended the S.B. 1070
hearing, submitted an affidavit stating that: “I never saw Mr.
Reza engage in any disruptive behavior at the Arizona State
Senate on February 22, 2011 or at any other time . . . Nor did
I ever observe anyone either disrupt or interrupt the public
hearing before the Appropriations Committee on February 22,
2011.” Others attending the hearing have supported Senator
Gallardo’s affidavit. For instance, Jason Odhner, an
individual who was seated in the overflow room during the
S.B. 1070 hearing, testified that, “[d]uring the entire time that
I was at the Senate building on that occasion, I never saw Mr.
Reza engage in any type of disruptive or disrespectful
behavior.”

    B. Senator Pearce’s Ban of Salvador Reza

    After the S.B. 1070 hearing concluded, Senator Pearce
approached Officer Jeff Trapp and asked him to identify
those who had been protesting loudly in the overflow room.
Senator Pearce directed Officer Trapp to deny entrance into
the Building to those he identified, due to their disorderly and
disruptive behavior. The officers identified Reza as one of the
individuals who had disrupted the Senate hearing, and barred
Reza from entering the Building.

    C. Reza’s Arrest

    On February 24, 2011, Reza tried to enter the Building for
the purpose of meeting with Senator Gallardo to discuss
obtaining a permit for future protests. At that time, Officers
Trapp and Burton told Reza that he was not permitted inside
the Building because of his disorderly and disruptive behavior
during the S.B. 1070 hearing. When Reza nonetheless tried to
enter the Building, the two officers arrested Reza and took
8                     REZA V. PEARCE

him to a holding room in the Building. Reza was eventually
arrested for trespassing and transferred to the Maricopa
County Jail, where he remained for approximately five hours.

    D. Press Release and New Rules Governing Senate

    On February 25, 2011, Senator Pearce issued a press
release concerning the February 22 protest and the purported
disruption he claimed had occurred. Senator Pearce’s press
release discussed the tense environment in Arizona after a
fatal shooting at an event hosted by Representative Giffords,
and the protest at the speech by Senator Sinema. On March
14, 2011, Senator Pearce issued new rules concerning public
interruptions of proceedings in the Arizona Senate. Under the
new rules, first time violators would be excluded from the
Building for two weeks; subsequent violators would be
excluded for 60 days.

II. Prior Proceedings

    On June 13, 2011, Reza filed this § 1983 action, alleging
that Senator Pearce violated his First Amendment rights by
barring him from the Building generally, and specifically by
preventing him from entering the Building to attend a
meeting with Senator Gallardo on February 24, 2011. Reza
alleges that Senator Pearce targeted him because of his
Mexican ancestry and his public criticism of Senator Pearce.
Reza also filed separate § 1983 actions against Officers Trapp
and Burton for arresting him, and preventing him from
entering the Building on February 24, 2011.

   The district court granted summary judgment to Senator
Pearce, concluding that the senator was protected by qualified
immunity. The district court also granted motions to dismiss
                      REZA V. PEARCE                        9

filed by Officers Trapp and John Burton. In addition, the
district court granted a protective order preventing Reza from
obtaining evidence concerning Senator Pearce’s relationship
with J.T. Ready, a white supremacist leader.

   This timely appeal followed.

   JURISDICTION AND STANDARD OF REVIEW

    We have jurisdiction over this appeal pursuant to
28 U.S.C. § 1291. We review de novo the district court’s
decision to grant summary judgment to Senator Pearce on
qualified immunity grounds, considering disputed material
facts in the light most favorable to Reza, the non-moving
party. See Garcia v. Cnty. Of Merced, 639 F.3d 1206, 1208
(9th Cir. 2011). We also review de novo the district court’s
decision to dismiss the claims against Officers Trapp and
Burton for failure to state a claim on which relief can be
granted. See Dunn v. Castro, 621 F.3d 1196, 1198 (9th Cir.
2010).

                       DISCUSSION

I. Senator Pearce’s Qualified Immunity

    Reza contends that Senator Pearce violated his First
Amendment rights when he barred him from entering the
Building. The district court granted summary judgment to
Senator Pearce, concluding that because Reza did not allege
a First Amendment violation, Senator Pearce was entitled to
qualified immunity.

    We reverse the district court’s decision and remand for
further proceedings consistent with this opinion. To overcome
10                     REZA V. PEARCE

Senator Pearce’s qualified immunity defense, Reza must
establish both that Senator Pearce violated his First
Amendment rights, and that this violation was of a “clearly
established statutory or constitutional right[] of which a
reasonable person would have known.” Pearson v. Callahan,
555 U.S. 223, 231 (2009). We find several material issues of
disputed fact that control whether there was a First
Amendment violation. Moreover, when we resolve factual
disputes in favor of Reza’s version of events, we conclude
that Senator Pearce’s conduct violated clearly established
First Amendment law. Therefore, the district court erred in
granting summary judgment to Senator Pearce.

     A. Was There A First Amendment Violation?

        1. Forum

    We begin by determining what kind of forum the
Building is because the kind and scope of restrictions the
government may place on speech depends on where the
speech occurs. See White v. City of Norwalk, 900 F.2d 1421,
1425 (9th Cir. 1990). Federal courts have generally
recognized three categories of public fora: (1) traditional
public fora; (2) designated public fora; and (3) limited public
fora. Traditional public fora are areas historically used by the
public for assembly, such as sidewalks and parks. See Perry
Educ. Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37, 44
(1983). Designated public fora are those where “the
government intentionally opens a nontraditional forum for
public discourse.” DiLoreto v. Downey Unified Sch. Dist. Bd.
Of Educ., 196 F.3d 958, 964 (9th Cir. 1999). Limited public
fora are public property “limited to use by certain groups or
dedicated solely to the discussion of certain subjects.”
                      REZA V. PEARCE                        11

Pleasant Grove City, Utah v. Summum, 555 U.S. 460, 470
(2010).

    Although Reza contends that the Building is a public
forum, it is more specifically a limited public forum. We have
held that city council meetings, where the public has the
opportunity to address officers of a local government or local
governmental agency, are limited public fora. White, 900 F.2d
at 1425. Much like a city council meeting, which is a
“governmental process with a governmental purpose,” id., the
hearing on S.B. 1070 involved proceedings concerning the
possible enactment of a public law by a governmental
institution.

    The fact that Reza was only a member of the audience,
and not an individual addressing the Senate hearing, has no
bearing on the nature of the forum. Put another way, unlike
the plaintiffs in White, who were addressing the limited
forum as part of the city council proceedings themselves,
Reza was not testifying before the Senate. The disputed
speech involved Reza’s reactions to proceedings being held
in the Building. At bottom, however, “[a] limited public
forum is a limited public forum.” Norse v. City of Santa Cruz,
629 F.3d 966, 976 (9th Cir. 2010). Restrictions on the speech
of spectators in a limited public forum are subject to the same
constitutional rules that apply to those addressing the
chamber itself. Id.

       2. Legal Standard in Limited Public Forum

    We have recognized that, in order to safeguard the
purpose of a limited public forum, the government may
restrict speech in that forum. See White, 900 F.2d at 1426. “In
addition to time, place, and manner regulations, the state may
12                    REZA V. PEARCE

reserve the forum for its intended purposes, communicative
or otherwise, as long as the regulation on speech is reasonable
and not an effort to suppress expression merely because
public officials oppose the speaker’s view.” Perry Educ.
Ass’n, 460 U.S. at 46. See also Kindt v. Santa Monica Rent
Control Bd., 67 F.3d 266, 271 (9th Cir. 1995) (“The fact
remains that limitations on speech at those meetings must be
reasonable and viewpoint neutral, but that is all they need to
be.”).

    Although we conclude below that Senator Pearce’s
restrictions on Reza, which attempted to preserve the ability
of the Senate to hold uninterrupted legislative hearings, were
viewpoint neutral, there are material issues of disputed fact
concerning whether Reza actually disrupted the proceedings,
and whether Senator Pearce had legitimate concerns that, if
Reza were allowed into the Building in the future, he would
interrupt legislative debate. These factual issues affect our
analysis concerning the reasonableness of the restrictions
placed on Reza.

       3. Viewpoint Neutrality

    Reza contends that Senator Pearce targeted him because
of his Mexican ethnicity, and because he had strongly
articulated his opposition to S.B. 1070. The record in this
case does not support these contentions. So far as revealed by
the record, Senator Pearce simply ordered state Senate
officers to identify people who were being loud in the
overflow room. After the officers designated Reza as one of
these individuals, they obtained public domain photographs
of Reza, which allowed them to identify him in the future,
and bar him from the Building. Senator Pearce subsequently
issued a press release stating that individuals who had been
                      REZA V. PEARCE                       13

identified as disrupting Senate proceedings would not be
allowed inside the Building for a period of two weeks, and in
case of multiple disruptions, for a period of 60 days.

   It may be that opponents of S.B. 1070 outnumbered
supporters of S.B. 1070 in the overflow room, and that the
ban on individuals who had allegedly disrupted the Senate
hearing disproportionately impacted opponents of the bill.
Nevertheless, the record indicates that Senator Pearce’s ban
on Reza resulted from a neutral policy that was implemented
because some in the Senate hearing room claimed that they
had been disturbed by noise emanating from the overflow
room.

       4. Disputed Facts As To Reasonableness

    A restriction on expressive conduct in a limited forum
must be “reasonable in light of the purpose served by the
forum . . . .” DiLoreto v. Downey Unified Sch. Dist. Bd. of
Educ., 196 F.3d 958, 965 (9th Cir. 1999). See also Preminger
v. Peake, 552 F.3d 757, 765 (9th Cir. 2008). We permit
restrictions to maintain decorum and order in a proceeding.
See Kindt, 67 F.3d at 271.

    There is a factual dispute as to whether Reza’s speech in
the overflow room actually disrupted the hearing regarding
S.B. 1070, and whether Senator Pearce was legitimately
concerned that, if Reza were allowed into the Building in the
future, he would interrupt legislative debate. Some claim that
Reza’s actions interfered with the Senate hearing on S.B.
1070, which prevented the Senate from finishing its business.
For example, Officer Burton testified that he asked Reza to
keep his voice down: “I spoke to Mr. Reza and instructed him
that it was getting loud, that I didn’t want the senators to
14                      REZA V. PEARCE

become upset and ask[] to have people thrown out. Mr. Reza
told me, ‘Go ahead[;] throw me out.” Others, including
Senator Gallardo, claim that Reza did not do anything to
disrupt the Senate hearing. They contend that Reza only
applauded loudly.

      Senator Pearce was entitled to rely on information
provided to him by Senate officers that identified Reza as an
individual who was disrupting debate. However, at least one
officer clearly told the senator that there was no reason to
remove any audience members from the Senate building,
Reza included, during the Senate debate. Most importantly,
it is uncontroverted that Senate proceedings continued for the
duration of the S.B. 1070 protest, a fact that the senator knew
firsthand. This meant that any purported protest never
actually disrupted Senate proceedings. It was only two days
after the hearing concluded that Senator Pearce ordered Reza
barred from the Building.

    In a limited public forum, our inquiry into the
reasonableness of restrictions takes into account whether the
restrictions imposed leave open alternative channels of
communication. In Kindt, we considered rules governing the
manner in which members of the public could address a rent
control board during a hearing in a limited public forum.
67 F.3d at 271. We determined that there was no First
Amendment violation because although the plaintiff was
required to comply with the rules of the rent control board,
the plaintiff still retained the ability to express himself. Id. In
the present case, however, Senator Pearce completely barred
Reza from entering the Building, which ultimately prevented
Reza from meeting with an elected senator. Senator Pearce’s
solution, imposing a complete bar on Reza’s entry into the
Building, exceeds the bounds of reasonableness as a response
                      REZA V. PEARCE                        15

to a single act of disruption, for the reasons explained in the
next section. Senator Pearce initially imposed an indefinite
bar on Reza and later promulgated regulations that limited the
bar on disruptive individuals to two weeks for first time
offenders, although it is unclear if these regulations applied
to Reza.

    As president of the Senate, Senator Pearce did have the
power to maintain order and decorum in the Senate
proceeding. Even if we acknowledge the senator’s authority
to bar disruptive individuals from Senate debates, we still
encounter factual disputes concerning whether Reza
interrupted Senate proceedings, and whether Senator Pearce
was justified in determining that Reza would interfere with
Senate proceedings in the future. We have held that “[w]hen
a respondent to a motion for summary judgment submits
proper affidavits by individuals with personal knowledge and
other cognizable and significantly probative evidence, such
that a reasonable juror drawing all inferences in favor of the
respondent could return a verdict in the respondent’s favor,
the judge must treat that fact as genuinely at issue.” United
States v. Shumway, 199 F.3d 1093, 1103–04 (9th Cir. 1999).
The affidavits and testimony submitted by Reza raise triable
issues of material fact. We thus conclude that it was error for
the district court to grant summary judgment to Senator
Pearce on the ground that Reza had not shown a First
Amendment violation.

   B. Was the First Amendment Violation Clearly
      Established?

    We further conclude that, based on the second prong of
the qualified immunity test, Senator Pearce’s actions violated
Reza’s clearly established First Amendment rights. See
16                     REZA V. PEARCE

Pearson, 555 U.S. at 231; Eng v. Cooley, 552 F.3d 1062,
1075 (9th Cir. 2009). In reaching this conclusion, we review
evidence in the record in the light most favorable to Reza, the
non-moving party. See Foster v. Runnels, 554 F.3d 807, 811
(9th Cir. 2009).

        1. Meaning of “Clearly Established”

     A right is clearly established if it was “sufficiently clear
[at the time of the conduct at issue] that every reasonable
official would have understood that what he is doing violates
that right.” Taylor v. Barkes, 135 S. Ct. 2042, 2044 (2015).
See also Anderson v. Creighton, 483 U.S. 635, 640 (1987).
“If the law does not ‘put the officer on notice that his conduct
would be clearly unlawful, summary judgment based on
qualified immunity is appropriate.’” Foster, 554 F.3d at 815
(quoting Saucier v. Katz, 533 U.S. 194, 202 (2001)).

    We note, however, that the Supreme Court does “not
require a case directly on point.” Ashcroft v. al-Kidd, 131 S.
Ct. 2074, 2083 (2011). Instead, existing precedent must have
placed the constitutional question beyond debate. Id.
“[O]fficials can still be on notice that their conduct violates
established law even in novel factual circumstances.” Hope
v. Pelzer, 536 U.S. 730, 741 (2002). Ultimately, the “clearly
established” prong of the qualified immunity test shows
deference towards the actions of government officials, but
does not shield individuals who are “plainly incompetent or
those who knowingly violate the law.” Taylor, 135 S. Ct. at
2044.
                       REZA V. PEARCE                        17

       2. Ninth Circuit Law at the Time of Senator
          Pearce’s Conduct

    On February 22, 2011, the date of the S.B. 1070 hearing,
clearly established law held that an individual could protest
in a limited public forum, but that the government could
restrict the individual’s speech to safeguard the purpose of the
forum, as long as the restrictions were reasonable and
viewpoint neutral. See Norse, 629 F.3d at 975. Our circuit’s
case law also unambiguously held that a government official
could remove an individual from a limited public forum if the
individual had actually disrupted proceedings. Importantly,
our case law on the removal of disruptive individuals only
extended to single legislative hearings. No cases, in the Ninth
Circuit or otherwise, empowered a government official to
completely ban an individual from a government building
based on a single disruption of a hearing.

    In White, for example, we considered a facial challenge
to a city ordinance that authorized a city council to remove
individuals from hearings if they made “personal,
impertinent, slanderous or profane remarks.” 900 F.2d at
1424. We upheld the city ordinance, but only because it
authorized removal when an attendee “disrupts, disturbs or
otherwise impedes the orderly conduct of the Council
meeting.” Id. at 1426.

    In Kindt, we analyzed a First Amendment challenge
regarding an individual’s multiple removals from a rent
control board’s meetings. 67 F.3d at 268. We concluded that
the board’s ejection of the individual had been valid under the
First Amendment. The individual had actually disrupted rent
control meetings by speaking out of order and yelling at the
board during proceedings. Id. at 268–69.
18                    REZA V. PEARCE

    Finally, in Norse, the Santa Cruz City Council removed
Robert Norse from a council meeting and arrested him for
giving a silent Nazi salute while the meeting was ongoing.
629 F.3d at 969–70. The city contended that Norse’s protest
was a “disruption.” An en banc panel of our court disagreed.
We held that “[a]ctual disruption means actual disruption. It
does not mean constructive disruption, technical disruption,
virtual disruption, nunc pro tunc disruption, or imaginary
disruption.” Id. at 976. Norse reaffirms the fundamental
principle that the government can remove an individual from
a limited public forum, but that the individual must actually
disrupt the proceedings in the limited forum.

       3. Factors Considered in the Present Case

     In the case before us, the senator never ordered that Reza
be removed from the overflow room during the Senate
hearing on S.B. 1070. At least one officer had advised the
senator that there was no reason to remove any audience
members from the overflow room or the Building. Senate
proceedings continued uninterrupted during the alleged
protest. Despite Senator Pearce having knowledge of all these
facts, two days after the S.B. 1070 hearing, he decided to ban
Reza from the Building altogether. The effect of the ban was
thus to exclude Reza not simply from all future hearings
related to S.B. 1070, but from all future hearings on any
subject. In addition, because the Building housed the
legislative offices of all members of the Arizona Senate, the
ban precluded Reza from visiting his elected representatives
to urge legislative action on any subject. Indeed, the ban
ultimately resulted in Reza’s arrest when he attempted to visit
a state senator with whom he had arranged a meeting. Even
if the senator had ordered Reza removed for the duration of
the S.B. 1070 hearing, this would have already contravened
                       REZA V. PEARCE                         19

Ninth Circuit law that only permits such removal in cases of
an actual disruption. Senator Pearce went a step further,
imposing a ban on Reza that covered the entire Building and
initially extended for an indefinite period. Although Senator
Pearce subsequently issued a rule that limited the general ban
on disruptive individuals to two weeks for first time
offenders, it is unclear if this rule applied to Reza.

    In reaching the conclusion that Senator Pearce violated
clearly established First Amendment law, we must be careful
not to define “clearly established” at a “high level of
generality.” City & Cnty. of San Francisco v. Sheehan, 135 S.
Ct. 1765, 1775–76 (2015). Senator Pearce rightly contends
that, at the time of his actions, neither the Supreme Court, nor
our court, had squarely addressed the specific types of
restrictions allowed in a limited public fora, in light of public
safety concerns. “[T]he interest in keeping a government
building accessible and safe is both legitimate and
significant.” Sammartano v. First Judicial Dist. Court,
303 F.3d 959, 973 (9th Cir. 2002), abrogated on other
grounds by Winter v. Nat. Res. Def. Council., 129 S. Ct. 365
(2008).

    We are not persuaded by the senator’s public safety
rationale for his restrictions on Reza. At the time of the
challenged conduct, our First Amendment doctrine had
clearly held that safety concerns of the type Senator Pearce
raises here must be supported by the record. See id. Pursuant
to this case law, we review the record to determine if it
“show[s] that the asserted risks were real.” Id. at 967. We also
determine whether the First Amendment restrictions at issue
serve the government’s public safety interest, although we do
not apply a least restrictive means test. “The Government’s
decision to restrict access to a nonpublic forum need only be
20                    REZA V. PEARCE

reasonable; it need not be the most reasonable or the only
reasonable limitation.” Cornelius v. NAACP Legal Def. And
Educ. Fund Inc., 473 U.S. 788, 808 (1985).

    Here, the senator did not submit sufficient evidence
showing that Reza posed a threat to the public safety. Instead,
we are required to infer that Reza was a threat based only on
the tense environment that existed in Arizona at the time of
the protest. That is not enough, especially given that Senator
Pearce took an extreme action, barring Reza from the Senate
building completely. Additionally, it is unclear how the risk
that Reza posed justified a ban that initially extended for an
indefinite period. At the very least, Senator Pearce had
several less restrictive alternatives open to him, including
barring Reza from certain rooms in the Building or for a
shorter period of time.

    We thus conclude that Senator Pearce violated Reza’s
clearly established First Amendment rights and that the
district court erred by granting summary judgment to Senator
Pearce.

II. Officers’ Qualified Immunity

   Reza also contends that Officers Jeff Trapp and John
Burton violated his constitutional rights by preventing him
from entering the Building, and by subsequently arresting
him. The officers respond that they are entitled to qualified
immunity, because they were complying with a facially-valid
order from Senator Pearce to exclude Reza, and because they
had probable cause to arrest Reza.

    We hold that the district court did not err in granting the
officers’ motion to dismiss on qualified immunity grounds,
                       REZA V. PEARCE                        21

because they arrested Reza for criminal trespass pursuant to
a facially-valid order issued by Senator Pearce.

    In Arizona, a person commits criminal trespass in the
third degree by “[k]nowingly entering or remaining
unlawfully on any real property after a reasonable request to
leave by the owner or any other person having lawful control
over such property, or reasonable notice prohibiting entry.”
A.R.S. 13-1502(A)(1). An officer is “entitled to qualified
immunity on a false arrest claim if a reasonable officer in his
position could have believed that probable cause existed.”
Norse, 629 F.3d at 978.

    Senator Pearce issued the order to exclude Reza pursuant
to his authority as President of the State Senate. Rule 2(B) of
the Arizona Senate Rules states that the Senate President
“shall have control of the Senate Chamber . . . all other parts
of the Senate wing and all other areas and buildings used
exclusively by the Senate.” Rule 2(C) states that the President
“shall preserve and maintain order and decorum.”

    Thus, Senator Pearce’s order was facially valid. Perhaps
the substantive legitimacy of Senator Pearce’s order could be
challenged, but not in a lawsuit against the officers. “[T]he
existence of a statute or ordinance authorizing particular
conduct is a factor which militates in favor of the conclusion
that a reasonable official would find that conduct
constitutional.” Grossman v. City of Portland, 33 F.3d 1200,
1209 (9th Cir. 1994). Furthermore, Reza concedes that he
continued his attempt to walk into the Building to meet with
Senator Gallardo, after being told by the officers that he could
not enter the Building. Under the circumstances, Reza’s
attempted entry was an act of trespass under Arizona law, and
22                     REZA V. PEARCE

the officers had probable cause to arrest Reza based on
Senator Pearce’s facially-valid order.

III.   Questions Concerning J.T. Ready

   Reza also claims that the district court erred in granting
Senator Pearce’s Motion for Protective Order, which
prevented Reza from questioning Senator Pearce about his
acquaintance with J.T. Ready, a purported white supremacist.

     Discovery normally must be “relevant to any party’s
claim or defense.” Fed. R. Civ. P. 26(b)(1). Even if discovery
is relevant, however, a court may issue a protective order “to
protect a party or person from annoyance, embarrassment,
oppression, or undue burden or expense.” Fed. R. Civ. P.
26(c). We review the district court’s decision to enter the
protective order for an abuse of discretion. See Preminger,
552 F.3d at 768 n.10.

    It is unclear from the record whether information relating
to J.T. Ready would have led to the discovery of admissible
evidence. The only relevant issue related to Senator Pearce’s
alleged friendship with J.T. Ready is the senator’s purported
discrimination against Reza based on Reza’s Mexican
ancestry. However, Reza had already discovered public
information concerning the purported friendship between
Senator Pearce and J.T. Ready. This public information
diminishes the probative value of additional questions
concerning the alleged friendship. The district court
concluded that “[i]f defendant associated with a Neo-Nazi
murderer, details about this relationship may make it slightly
more likely that defendant himself was racist.” Nevertheless,
the court determined that “it is highly likely that the evidence
would be excluded under Federal Rule of Evidence 403.” In
                        REZA V. PEARCE                        23

light of the discretion entrusted to district judges in applying
Federal Rule of Evidence 403, it is clear to us that the district
court did not abuse its discretion in granting the protective
order.

IV.      Conclusion

    We reverse the district court’s decision to grant summary
judgment to Senator Pearce and remand for further
proceedings consistent with this opinion. We affirm the
district court’s rulings regarding officers Trapp and Burton,
and its protective order.

      Each party shall bear its own costs on appeal.

  REVERSED AND                 REMANDED           IN    PART.
AFFIRMED IN PART.



WALLACE, Circuit Judge, concurring in part and dissenting
in part:

    I dissent from Part I of the majority opinion, which
incorrectly holds that Senator Pearce “violated Reza’s clearly
established First Amendment rights.” The Supreme Court has
repeatedly cautioned courts—and our circuit in
particular—“not [to] define clearly established law at a high
level of generality.” Ashcroft v. Al-Kidd, 131 S. Ct. 2074,
2084 (2011); see also City & Cnty. of San Francisco v.
Sheehan, 135 S. Ct. 1765, 1778 (2015) (reversing our
circuit’s decision on the basis that the officers were entitled
to qualified immunity); Lopez v. Smith, 135 S. Ct. 1, 6 (2014)
(per curiam) (reversing our circuit’s decision and cautioning
24                     REZA V. PEARCE

us against “framing our precedents at such a high level of
generality” (internal quotation marks omitted)). Rather than
correct the course, as directed by the Supreme Court, in this
case, the majority continues in the wrong direction and I
therefore dissent.

    To recover under 42 U.S.C. § 1983 Reza must show
(1) that Senator Pearce violated one of Reza’s statutory or
constitutional rights, and (2) that the right “was clearly
established at the time of the challenged conduct.” Plumhoff,
134 S. Ct. 2012, 2023 (2012) (internal quotation marks
omitted). As the Supreme Court recently explained, the
“clearly established” standard is not easily overcome: “An
officer ‘cannot be said to have violated a clearly established
right unless the right’s contours were sufficiently definite that
any reasonable official in [his] shoes would have understood
that he was violating it,’ meaning that ‘existing precedent . . .
placed the statutory or constitutional question beyond
debate.’” Sheehan, 135 S. Ct. at 1774, quoting Ashcroft,
131 S. Ct. at 2083. Qualified immunity, “[w]hen properly
applied, . . . protects all but the plainly incompetent or those
who knowingly violate the law.” Ashcroft, 131 S. Ct. at 2085
(internal quotation marks omitted).

    As the majority recognizes, the Senate Building is a
limited public forum. Therefore, the government could
restrict speech in the building so long as any “regulation on
speech [was] reasonable and not an effort to suppress
expression merely because public officials oppose the
speaker’s view.” Perry Educ. Ass’n v. Perry Local
Educators’ Ass’n, 460 U.S. 37, 46 (1983). The majority
correctly concludes that “Senator Pearce’s ban on Reza
resulted from a neutral policy.” But it fails to recognize the
reasonableness of Senator Pearce’s actions given the
                       REZA V. PEARCE                        25

circumstances he faced. As the majority concedes, “Senator
Pearce was entitled to rely on information provided to him by
Senate officers that identified Reza as an individual who was
disrupting debate.” And although at least one officer told
Senator Pearce that there was no reason to immediately
remove anyone from the building (perhaps because doing so
would have emboldened the disruptors and created an even
greater disturbance), that does not change the fact that
multiple other officers told the senator that Reza caused an
actual disturbance. Moreover, Senator Pearce's order was a
response to the tense atmosphere created by the recent
shooting in Tucson in which a federal judge was murdered,
and the fact that state senators expressed fear for their safety
as a result of a disruption that morning at one senator’s press
conference. The majority’s discussion of reasonableness
makes no mention of any of these surrounding circumstances.
This omission ignores our case law requiring that we judge
reasonableness “in light of the purpose of the forum and all
of the surrounding circumstances.” Premigner v. Peake,
552 F.3d 757, 765 (9th Cir. 2008) (internal quotation marks
omitted) (emphasis added). In my view, in light of the
purpose of the forum, to conduct legislative business, the
surrounding circumstances, and the information the senator
received from his officers, the senator’s ban (subsequently
limited to two weeks) on alleged disruptors was reasonable
and therefore did not violate the First Amendment.

    But we need not even reach the question of whether
Senator Pearce actually violated First Amendment law in this
case by relying, as he could, on reports given to him by
officers assigned to keep order, because there is no doubt that
the senator did not violate “clearly established” law at the
time of the challenged conduct. At that time, not a single
Supreme Court decision clearly established the right Reza
26                    REZA V. PEARCE

now asserts. Implicitly acknowledging this fact, the majority
focuses solely on Ninth Circuit law. After reviewing our law
at the time, the majority concludes that “[n]o cases, in the
Ninth Circuit or otherwise, empowered a government official
to completely ban an individual from a government building
based on a single disruption of a hearing.” But this answers
the wrong question and is ultimately a red herring. The fact
that no cases affirmatively permitted an official to ban an
individual from a government building based on a single
disruption (the majority’s conclusion) is irrelevant for
purposes of qualified immunity. Instead, the relevant question
is whether any case expressly prohibited an official from
banning an individual from a government building for a
single disruption. None of our cases at the time of the hearing
in question answered that question.

    In White, we upheld a city ordinance that allowed removal
of individuals from a city council hearing if they made
“personal, impertinent, slanderous or profane remarks.” White
v. City of Norwalk, 900 F.2d 1421, 1424 (9th Cir. 1990). The
case says nothing regarding whether a government official
can bar a person from future hearings for causing an actual
disruption. We reinforced this rule in Kindt. There we upheld
a rent control board’s decision to remove an individual from
a meeting because of an actual disruption. Kindt v. Santa
Monica Rent Control Bd., 67 F.3d 266, 272–73 (9th Cir.
1995). Again, the case says nothing about banning a person
from future meetings where they caused an actual disruption.
Last, in Norse, we held that rules of decorum are not facially
overbroad if they limit the ability of government officers to
eject individuals for actually disturbing a meeting. Norse v.
City of Santa Cruz, 629 F.3d 966, 976 (9th Cir. 2010). Here
again, the case says nothing about whether an official can ban
                       REZA V. PEARCE                        27

an individual from future meetings as a result of an actual
disruption.

    Maybe Senator Pearce made a mistake in banning Reza
from the senate building. Perhaps the First Amendment
should prohibit such a ban. But neither view should make any
difference in this case because at the time of the challenged
conduct Senator Pearce did not violate any “clearly
established” right. On this basis, I would hold that Senator
Pearce is entitled to qualified immunity and would affirm the
district court’s summary judgment in his favor. The
majority’s holding to the contrary continues our unfortunate
ignoring of the Supreme Court’s repeated caution to avoid
defining clearly established law at a high level of generality.”
Ashcroft, 131 S. Ct. at 2084. I therefore dissent from the
holding reversing the district court’s summary judgment in
favor of Senator Pearce but concur in the remainder of the
majority opinion.